Citation Nr: 0910422	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  97-03 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancer (other 
than on the face), to include as due to herbicide exposure.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance.

3.  Entitlement to specially adapted housing or a special 
home adaptation grant.

4.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance, and adaptive equipment 
therefor.  


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran had verified active duty service from October 
1952 to February 1971, with a total of 21 years, six months, 
and 18 days of active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in June 1996, November 1996, and April 
2000.

This appeal first came before the Board in June 1999, at 
which time service connection was denied for a left lower 
extremity disability and for back strain, and the appeal for 
service connection for skin cancer (other than on the face) 
was remanded.  The appeal was returned to the Board and, in 
July 2001, the Board denied entitlement to specially adapted 
housing or a special home adaptation grant and financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment therefore, and remanded the 
claims for SMC and for service connection for skin cancer 
(other than on the face) and for a respiratory disorder.

The Veteran appealed the denials of entitlement to specially 
adapted housing or a special home adaptation grant and 
financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor, to the 
United States Court of Appeals for Veterans Claims (Court), 
which vacated the denials in a March 2003 order.  The VA 
General Counsel appealed this Court decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In May 2004, the Federal Circuit vacated the 
Court's decision in light of Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In a second order, in July 2004, the 
Court recalled and revoked the March 2003 order and again 
vacated the July 2001 Board denials.  The VA General Counsel 
again appealed this case to the Federal Circuit.  In March 
2008, the Federal Circuit noted that the case had been stayed 
pending the its decision in Roan v. Principi, 2004-7093, 
which itself had been stayed pending the disposition in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and its 
companion case, Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).  In the March 2008 order, the Federal Circuit noted 
that the General Counsel had conceded that summary affirmance 
was appropriate in this case and, accordingly, summarily 
affirmed the judgment of the Court.  As such, this matter is 
again before the Board.

Concurrently, the Board in August 2004 denied the SMC claim 
and also denied a claim for service connection for a 
respiratory disorder.  The claim for service connection for 
skin cancer (other than on the face) was again remanded.  The 
Veteran appealed the two denials from this decision to the 
Court.  In February 2007, the Court affirmed the denial of 
service connection for a respiratory disorder but vacated the 
SMC denial and remanded the matter back to the Board.

Following development and readjudication, the claim for 
service connection for skin cancer (other than on the face) 
is also again before the Board.

Several other matters warrant the Board's attention.  In the 
August 2004 remand, the Board remanded a claim for increased 
(staged) evaluations for actinic keratosis and basal cell 
carcinoma of the face pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999).  A Statement of the Case addressing this 
issue was furnished to the Veteran in September 2007, but he 
has not responded to that issuance to date.  Likewise, a 
Statement of the Case arising from a February 2005 rating 
decision and addressing the issues of a higher initial 
evaluation for type II diabetes mellitus and an earlier 
effective date for the grant of service connection for that 
disorder was furnished to the Veteran in October 2005, but he 
did not respond to that issuance.  Accordingly, these issues 
are not presently before the Board on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the August 2004 remand, the Board requested a VA skin 
examination to address the nature and etiology of any skin 
cancer or residuals thereof, other than on the face.  The 
Veteran was scheduled for such an examination in January 2007 
but notified VA that he was unable to report due to "being 
confined to bed."  It does not appear that efforts were made 
to reschedule this examination or otherwise make 
accommodations for the Veteran, and the February 2007 
Supplemental Statement of the Case indicates that the Veteran 
"failed to report" for the examination.  

Given that the Veteran did provide an explanation for not 
reporting to his examination and the fact that he has since 
reported to an unrelated VA psychiatric examination in 
January 2008, however, the Board finds that further efforts 
should be made to reschedule the Veteran for a skin 
examination.  Moreover, a VA medical professional should 
review the claims file for purposes of an opinion in the 
event that the Veteran is unable to report for his 
examination.

As to the SMC claim, the Court noted in its February 2007 
order that there was "favorable evidence" in a September 
2001 VA examination report and that further analysis was 
needed to assess the separate effects of the Veteran's 
service-connected and nonservice-connected disabilities in 
determining entitlement to SMC.  The question of whether 
service-connected disabilities alone render the Veteran in 
need of aid and attendance must therefore be addressed in a 
new VA examination.  The Board further notes that this 
question was not adequately addressed in an SMC examination 
form dated in June 2007.  38 C.F.R. § 3.159(c)(4) (2008).

Finally, in regard to the claims of entitlement to specially 
adapted housing or a special home adaptation grant and 
financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor, the Court 
indicated that there was inadequate compliance with the 
notification provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  Corrective action on this 
matter is thus needed on remand.  38 C.F.R. § 19.9 (2008).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  This notice 
should include appropriate references to 
the applicable regulations for all four 
of the Veteran's claims.  The Veteran 
should also be notified that, in cases 
where service connection is granted, both 
a disability evaluation and an effective 
date for that evaluation will be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Then, the Veteran should be afforded 
a VA dermatological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed skin 
disorder.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for all current skin cancers or 
residuals thereof, other than those 
involving the face, shown by the 
examination and by the record.  For each 
diagnosed disorder, the examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the disorder is 
etiologically related to the Veteran's 
period of active service, or was manifest 
within one year following separation from 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report, and this report 
should be added to the claims file prior 
to further development.  

If this examination is conducted, 
paragraph 3 may be skipped.  If, however, 
the Veteran is unable to appear for the 
examination, the action requested in 
paragraph 3 must be accomplished.

3.  If the examination cited in paragraph 
2 is not accomplished, the Veteran's 
claims file should be furnished to an 
appropriate medical professional.  Based 
on a review of the claims file, the 
examiner is requested to provide a 
diagnosis for all current skin cancers or 
residuals thereof, other than those 
involving the face, shown by the 
examination and by the record.  For each 
diagnosed disorder, the examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
period of active service, or was manifest 
within one year following separation from 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report, and 
this report should be added to the claims 
file prior to further development.  

4.  The Veteran should also be afforded a 
VA medical examination, with an 
appropriate examiner, to determine: (1) 
whether his service-connected disorders 
render him in need of aid and attendance 
of another person, and (2) the extent of 
certain disabilities in regard to his 
specially adapted housing and automobile 
claims.

In this regard, attention should be 
directed to the Veteran's service-
connected disorders (bilateral hearing 
loss, actinic keratosis and basal cell 
carcinoma of the face, type II diabetes 
mellitus, labyrinthitis with tinnitus, 
and residuals of a crush injury of the 
right lower extremity).  Additionally, if 
the earlier skin examination or medical 
opinion noted above contains a positive 
nexus opinion, the Veteran's claimed skin 
disorder (other than on the face) should 
be considered as well.

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner is first requested to provide an 
opinion as to whether the Veteran 
requires the regular aid and attendance 
of another person due to service-
connected disorders.  If the Veteran 
requires the regular aid and attendance 
of another person, but on account of 
nonservice-connected disorders only, the 
examiner should so state.

The examiner should also comment on 
whether such service-connected disorders 
have resulted in (i) blindness in both 
eyes, or (ii) the loss of use of one or 
more extremity, including the hands and 
feet.  If such loss of use is found, the 
examiner should comment on the extent to 
which assistive devices are required. 

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
of one or more claims remains adverse to 
the Veteran, he should be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




